Filed 2/15/22 Neufinck v. Fernandez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

JENS NEUFINCK,                                                B307277

         Plaintiff and Appellant,                             (Los Angeles County
                                                              Super. Ct. No. 19STCV28646)
         v.

MARIA FERNANDEZ et al.

         Defendants and
         Respondents.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, David Sotelo, Judge. Reversed and
remanded with directions.
     Law Office of Neal S. Zaslavsky, Neal S. Zaslavsky and
Karen I. Shanbrom for Plaintiff and Appellant.
     The ByrneLaw Office and John P. Byrne for Defendants
and Respondents Maria Fernandez, Marcela C. Fernandez,
Melina Byrne and William Fernandez.

                                  ______________________
       Jens Neufinck sued his landlord, Maria Fernandez, and her
three adult children (collectively Fernandez defendants) for
breach of contract, violation of the Los Angeles Rent Stabilization
Ordinance (RSO) (Los Angeles Mun. Code, § 151.00 et seq.),
abuse of process and several related causes of action after
Fernandez attempted to evict Neufinck for making unauthorized
modifications to her property to provide a roaming area for his
pet tortoises (including an emotional support tortoise). The trial
court granted the Fernandez defendants’ special motions to strike
the first amended complaint pursuant to Code of Civil Procedure
section 425.16,1 ruling each of the seven causes of action arose
from protected activity, which included the filing of an unlawful
detainer action; Neufinck’s claims were barred in large part by
the absolute litigation privilege (Civ. Code, § 47, subd. (b)); and
he had otherwise failed to make a prima facie factual showing
sufficient to sustain a favorable judgment. Neufinck has
appealed from the judgment subsequently entered in favor of the
Fernandez defendants.
       We reverse the judgment and the order granting the special
motions to strike to the extent each of the causes of action other
than the sixth cause of action for abuse of process is based on
allegations Fernandez improperly attempted to modify her lease
with Neufinck and unlawfully collected rent, conduct that is not
protected speech or petitioning activity within the meaning of
section 425.16.




1     Statutory references are to this code unless otherwise
stated.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Legion Lane Property and Neufinck’s Lease
         Agreement
      Fernandez owns a rental duplex property located on Legion
Lane in Los Angeles, which is subject to the RSO. The duplex’s
front unit (3812 Legion Lane) and rear unit (3814 Legion Lane)
share a single-lane driveway running adjacent to the property.
Fernandez, who is in her 80’s, speaks little English. Her
three adult children, William Fernandez, Marcela Fernandez and
Melina Byrne, sometimes help translate for Fernandez when she
needs to communicate with the Legion Lane tenants. None of
Fernandez’s children possesses any legal interest in the Legion
Lane property.
      In 2012 Fernandez, Neufinck and a cotenant entered into a
two-year lease agreement for 3812 Legion Lane.2 Neufinck
requested permission to keep four tortoises at the property; and
William Fernandez, interpreting for his mother, agreed. The
lease expressly provided Neufinck could keep four tortoises
outdoors on the premises. The lease also contains an integration
clause and required any modifications be in writing and signed
by landlord and tenant.
      2. The Dispute Regarding Neufinck’s Use of the Property’s
         Common Areas
      When the long-term tenant living at 3814 Legion Lane
moved out in mid-2018, Fernandez hired contractors to perform
repairs to the rear unit’s garage. The contractors reported they
were unable to access the rear garage. Fernandez visited the
property and discovered that Neufinck had bolted physical

2     The lease renewed on a month-to-month basis at the end of
the initial term.




                                3
barriers into and across the driveway and had placed a lock on
the driveway’s entry gate. Neufinck had also erected a barrier
preventing 3814 Legion Lane’s tenants from accessing a shared
patio space. Fernandez believed Neufinck had closed off the
property’s driveway and common areas to allow his tortoises to
roam freely on those parts of the property.
      Fernandez asked Neufinck to remove the lock on the
driveway gate and the physical barriers in the driveway. When
Neufinck did not comply, Fernandez returned with one of her
daughters to ask Neufinck in person to remove the obstructions.
Neufinck refused, screaming at Fernandez’s daughter and
slamming the door in her face. Fernandez subsequently removed
the gate lock; but Neufinck closed it again using zip ties,
preventing workers from accessing ongoing construction at 3814
Legion Lane. Neufinck also parked his car in front of the
driveway gate.
      Fernandez contends the property’s shared driveway
provides access to the duplex’s rear unit, as well as to parking
spaces for both units at the back of the property. Neufinck’s
barriers and gate lock deprived the rear unit of off-street parking,
prevented both units’ tenants from parking in the designated
parking area and obstructed both fire escape passage and
common area access. Fernandez asserted she had never
permitted Neufinck to block the shared driveway’s entry or to use
the driveway area for his tortoises.
      Neufinck, in contrast, claimed William Fernandez had
assured him during lease negotiations that the part of the
property’s backyard reaching from the driveway gate to the side
gate exclusively belonged to his unit (3812 Legion Lane) and the
tortoises could use that area. William Fernandez denied he told




                                 4
Neufinck he could block the shared driveway or use the driveway
area for his tortoises.
       3. The 2018 and 2019 Letters and Notices to Neufinck
       On August 23, 2018 Fernandez, through counsel, sent
Neufinck a letter offering to renew the lease with a provision
prohibiting pets. The same day Fernandez’s counsel served
Neufinck with a 30-day notice to perform covenant or quit,
notifying Neufinck that Fernandez would initiate legal
proceedings if he did not remove unapproved alterations and
obstructions from the property’s shared driveway.
       In response to the proposed new lease, Neufinck obtained a
letter from an investigator with the Los Angeles Housing and
Community Investment Department stating a landlord may not
unilaterally change the terms of the tenancy and then evict the
tenant for violation of the added covenant unless the tenant has
agreed in writing to the new term. He also obtained a letter from
a licensed clinical social worker recommending that Neufinck be
allowed to keep a tortoise as an emotional support animal. In
response to the 30-day notice, Neufinck hired a construction
company to fill holes he had drilled in the driveway. He
contended this work fully complied with the notice.
       On March 15, 2019 Fernandez’s counsel sent Neufinck a
notice of change that would remove the prevailing party attorney
fee provision in the written lease and instead require each party
to bear its own attorney fees and costs in any action to enforce
the lease.
       On May 24, 2019 Fernandez’s counsel posted a three-day
notice to perform or quit on Neufinck’s door, demanding that
Neufinck stop parking his vehicle across the property’s shared
driveway and stop any other practices “making passage upon the




                                5
common driveway . . . inaccessible to other tenants.” Fernandez
and Neufinck disagree whether Neufinck complied with this
notice.
      On October 2, 2019 Fernandez’s counsel sent Neufinck
another notice of changes to the lease limiting a prevailing
parties’ fee and costs recovery to $500 and adding a mandatory
arbitration provision. Neufinck responded in writing again
asserting he could not be evicted for noncompliance with
unilateral lease term changes.
      4. The Unlawful Detainer Action
      On June 7, 2019 Fernandez filed an unlawful detainer
complaint against Neufinck in Los Angeles Superior Court.
Fernandez alleged Neufinck had failed to comply with the
May 24, 2019 three-day notice to stop obstructing the Legion
Lane property’s driveway.
      In late June and early July 2019 Fernandez requested
entry of Neufinck’s default, attaching a registered process
server’s proof of personal service of the complaint on Neufinck.
The trial court entered a default and default judgment for
Fernandez’s possession of 3812 Legion Lane and issued a writ of
execution for possession on July 8, 2019.
      On July 23, 2019 a deputy sheriff served Neufinck with a
copy of the writ and a five-day notice to vacate 3812 Legion Lane.
On July 29, 2019 Neufinck applied ex parte to set aside the
default and quash service of process, asserting he had not been
served with the unlawful detainer complaint. Fernandez filed an
opposition. Following an August 14, 2019 hearing the court
vacated the default judgment.




                                6
      Fernandez thereafter requested the unlawful detainer
complaint be dismissed without prejudice. A dismissal was
entered on September 4, 2019.
      5. Neufinck’s Complaint
      On August 13, 2019 Neufinck filed a verified complaint and
on October 31, 2019 a verified first amended complaint against
Fernandez and her three children,3 alleging causes of action for
breach of contract, breach of the implied covenant of good faith
and fair dealing, breach of the covenant of quiet enjoyment,
violations of the RSO, intentional infliction of emotional distress,
abuse of process and violation of California’s unfair competition
law (UCL) (Bus. & Prof. Code, § 17200 et seq.).4 Neufinck sought
damages and injunctive and declaratory relief.
      The first amended complaint alleged the Fernandez
defendants had participated in a common scheme to force
Neufinck to involuntarily vacate his home, including by abusing
judicial processes, unlawfully attempting to reduce housing
services to which he was entitled by the terms of his lease
without a statutorily mandated rent reduction and demanding he
pay rent in an amount that materially exceeded the lawful rent
based on their partial performance and nonperformance of

3     Neufinck also named as a defendant the process server who
had signed the proof of personal service of the unlawful detainer
complaint. The process server is not a party to Neufinck’s appeal.
4     The first amended complaint included as an exhibit the
2012 lease, which had not been attached to the original
complaint, requested at least $3 million in noneconomic damages,
added allegations about continued harassment by the Fernandez
defendants subsequent to Neufinck’s filing of his complaint and
made a number of other largely nonsubstantive revisions.




                                 7
contractual and legal obligations to him. 5 The pleading
specifically identified as elements of the Fernandez defendants’
unlawful scheme the August 23, 2018 30-day notice; the
August 23, 2018 offer to renew the lease with terms that would
prohibit him from keeping his tortoises; the subsequent notice of
a proposed change in lease terms regarding attorney fees in an
action to enforce the lease; the three-day notice to quit posted on
May 24, 2019; the unlawful detainer proceedings, which
culminated in the delivery of a notice to vacate by the Sheriff’s
Department; and the failure to pay interest on his security
deposit as required by the RSO. Each of the causes of action
incorporated these allegations of misconduct.
      6. The Fernandez Defendants’ Special Motions To Strike
           a. Ex parte application for leave to file special motions
              to strike
       On December 10, 2019 the Fernandez defendants applied
ex parte for leave to file special motions to strike the
first amended complaint pursuant to section 425.16. They
argued the proposed motions were timely; Neufinck had waived
any timeliness argument through his suggestion that they wait
until he filed his first amended complaint to respond;6 and,

5     Neufinck alleged the Fernandez defendants’ efforts to force
him to move were motivated by their desire to bring in a new
tenant, who could be charged more rent than could legally be
collected from Neufinck under the RSO.
6     Counsel for the Fernandez defendants explained in the
ex parte application that, after the initial complaint was served,
the parties had stipulated to October 31, 2019 as the date to
respond to the complaint. Meanwhile, as a result of a meet-and-
confer regarding an intended demurrer, Neufinck stated he




                                  8
alternatively, the court should exercise its discretion under
section 425.16, subdivision (f), to permit the late-filed motions.
Neufinck opposed the request, contending relief was not available
on an ex parte basis and urging the court to deny any special
motion to strike as untimely.
      The trial court granted the application, authorizing the
Fernandez defendants to file special motions to strike the first
amended complaint within 20 days (a date that was also 60 days
from the date of filing of the first amended complaint). On
December 30, 2019 each of the Fernandez defendants filed a
substantially similar special motion to strike.
          b. The moving papers
       The moving papers argued each of the causes of action in
Neufinck’s first amended complaint arose from Fernandez’s
prosecution of the unlawful detainer action and other protected
petitioning activity in anticipation of the filing of that proceeding.
All of those actions, they asserted, although alleged by Neufinck
to constitute unlawful harassment, were absolutely privileged
under the litigation privilege in Civil Code section 47,
subdivision (b). The Fernandez children’s motions additionally
argued they were not parties to, and owed no duties under, the
lease, and none of them served as landlord or property manager
for the Legion Lane property.




would be filing a first amended complaint (“as a matter of right”)
to correct any perceived deficiencies and indicated the defendants
should wait to file their responses to the amended pleading.




                                  9
           c. Neufinck’s oppositions
       In his oppositions Neufinck contended the gravamen of his
first amended complaint was the Fernandez defendants’ “ongoing
and repeated efforts to harass him into vacating his rent-
controlled home” and argued the Fernandez defendants had
failed to show those actions constituted protected petitioning
activity. Neufinck also disputed the applicability of the litigation
privilege to the Fernandez defendants’ conduct and insisted he
had established his claims had sufficient merit to survive the
special motions to strike.
       With his oppositions to the motions Neufinck submitted his
own declaration, as well as declarations from previous Legion
Lane property tenants. Neufinck declared William Fernandez
had assured him prior to his signing the lease that the part of the
backyard reaching from the front gate to the side gate belonged
exclusively to 3812 Legion Lane and that Neufinck’s tortoises
could roam freely in that area. Neufinck also declared a licensed
clinical social worker had certified one of his tortoises as an
emotional support animal, the City of Los Angeles had previously
determined Fernandez’s attempts to unilaterally change the
terms of the lease violated the RSO, and the Fernandez
defendants’ conduct had intentionally caused him great
emotional distress. The trial court sustained the Fernandez
defendants’ objections to these portions of Neufinck’s declaration.
       Former 3814 Legion Lane tenant Rosa Ching declared she
had been told when moving in “that the entire driveway and side
yard belonged to” 3812 Legion Lane. Previous 3812 Legion Lane
tenant Eugene Adamov declared the landlord had given him and
his roommate “the use of the front driveway to park our vehicles,”




                                 10
as well as “exclusive use of the side yard.” The trial court also
sustained the Fernandez defendants’ objections to this evidence.
      7. The Order Granting the Special Motions To Strike
       On June 26, 2020 the trial court held a consolidated
hearing on the Fernandez defendants’ special motions to strike.
After taking the matter under submission, on July 16, 2020 the
trial court granted the motions. The trial court found each of the
causes of action in Neufinck’s first amended complaint arose from
protected petitioning activity—the prosecution of an unlawful
detainer action and the service and filing of legal documents
required to initiate that action. Separately analyzing each of the
seven causes of action, the court ruled Neufinck had not
established a probability of prevailing on any of his claims,
explaining the litigation privilege applied to publications made
in, and relating to, good faith judicial proceedings.
       The court entered judgment in favor of the Fernandez
defendants on August 10, 2020. Neufinck filed a timely notice of
appeal.
                          DISCUSSION
      1. Governing Law and Standard of Review
       Section 425.16, commonly known as the anti-SLAPP
statute, makes available a special motion to strike certain
meritless claims early in the litigation: “A cause of action against
a person arising from any act of that person in furtherance of the
person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1); see Rand Resources, LLC. v. City of Carson



                                11
(2019) 6 Cal.5th 610, 619-620 [“[a] court may strike a cause of
action only if the cause of action (1) arises from an act in
furtherance of the right of petition or free speech ‘in connection
with a public issue,’ and (2) the plaintiff has not established ‘a
probability’ of prevailing on the claim”].)
      Pursuant to section 425.16, subdivision (e), an “‘act in
furtherance of a person’s right of petition or free speech under the
United States or California Constitution in connection with a
public issue’ includes: (1) any written or oral statement or
writing made before a legislative, executive, or judicial
proceeding, or any other official proceeding authorized by law,
(2) any written or oral statement or writing made in connection
with an issue under consideration or review by a legislative,
executive, or judicial body, or any other official proceeding
authorized by law, (3) any written or oral statement or writing
made in a place open to the public or a public forum in connection
with an issue of public interest, or (4) any other conduct in
furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a
public issue or an issue of public interest.”
      In ruling on a special motion to strike under section 425.16,
the trial court engages in a two-step process. “First, the
defendant must establish that the challenged claim arises from
activity protected by section 425.16. [Citation.] If the defendant
makes the required showing, the burden shifts to the plaintiff to
demonstrate the merit of the claim by establishing a probability
of success.” (Baral v. Schnitt (2016) 1 Cal.5th 376, 384 (Baral);
accord, Bonni v. St. Joseph Health System (2021) 11 Cal.5th 995,
1009 (Bonni); Park v. Board of Trustees of California State
University (2017) 2 Cal.5th 1057, 1061 (Park).) To make its




                                 12
determination the court must consider the parties’ pleadings and
affidavits or declarations describing the facts on which liability or
defenses are predicated. (§ 425.16, subd. (b)(2).)
       As to the first step of the analysis, “[a] claim arises from
protected activity when that activity underlies or forms the basis
for the claim.” (Park, supra, 2 Cal.5th at pp. 1062-1063.) Thus,
“[t]he defendant’s first-step burden is to identify the activity each
challenged claim rests on and demonstrate that that activity is
protected by the anti-SLAPP statute. A ‘claim may be struck
only if the speech or petitioning activity itself is the wrong
complained of, and not just evidence of liability or a step leading
to some different act for which liability is asserted.’” (Wilson v.
Cable News Network, Inc. (2019) 7 Cal.5th 871, 884 (Wilson);
see Bonni, supra, 11 Cal.5th at p. 1009 [“[t]he defendant’s burden
is to identify what acts each challenged claim rests on and to
show how those acts are protected under a statutorily defined
category of protected activity”]; Park, at p. 1060.)
       A motion pursuant to section 425.16 need not challenge an
entire cause of action as pleaded in the complaint. (Bonni, supra,
11 Cal.5th at p. 1010; Baral, supra, 1 Cal.5th at p. 382.) Rather,
“courts should analyze each claim for relief—each act or set of
acts supplying a basis for relief, of which there may be several in
a single pleaded cause of action—to determine whether the acts
are protected and, if so, whether the claim they give rise to has
the requisite degree of merit to survive the motion.” (Bonni, at
p. 1010; accord, Baral, at p. 395.)
       “As to the second step inquiry, a plaintiff seeking to
demonstrate the merit of the claim ‘may not rely solely on its
complaint, even if verified; instead, its proof must be made upon
competent admissible evidence.’” (Sweetwater Union High School




                                 13
Dist. v. Gilbane Building Co. (2019) 6 Cal.5th 931, 940;7 accord,
Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781, 788.)
“‘We have described this second step as a “summary-judgment-
like procedure.” [Citation.] The court does not weigh evidence or
resolve conflicting factual claims. Its inquiry is limited to
whether the plaintiff has stated a legally sufficient claim and
made a prima facie factual showing sufficient to sustain a
favorable judgment. It accepts the plaintiff’s evidence as true,
and evaluates the defendant’s showing only to determine if it
defeats the plaintiff’s claim as a matter of law.’” (Monster
Energy, at p. 788; see Taus v. Loftus (2007) 40 Cal.4th 683, 714
[the court should grant the section 425.16 motion “‘if, as a matter
of law, the defendant’s evidence supporting the motion defeats
the plaintiff’s attempt to establish evidentiary support for the
claim’”].)

7
      Although the Supreme Court in Sweetwater Union High
School Dist. v. Gilbane Building Co., supra, 6 Cal.5th 931
referred generally to “competent admissible evidence,” the Court
held evidence that is potentially admissible at trial, but not
presented in admissible form, could be considered in determining
whether the plaintiff had demonstrated a probability of success
on the merits: “[A]t the second stage of an anti-SLAPP hearing,
the court may consider affidavits, declarations, and their
equivalents if it is reasonably possible the proffered evidence set
out in those statements will be admissible at trial. Conversely, if
the evidence relied upon cannot be admitted at trial, because it is
categorically barred or undisputed factual circumstances show
inadmissibility, the court may not consider it in the face of an
objection. If an evidentiary objection is made, the plaintiff may
attempt to cure the asserted defect or demonstrate the defect is
curable.” (Id. at p. 949.)




                                14
       We review de novo an order granting or denying a special
motion to strike under section 425.16. (Wilson, supra, 7 Cal.5th
at p. 884; Park, supra, 2 Cal.5th at p. 1067.)
      2. The Trial Court Acted Within Its Discretion in
         Permitting the Filing of the Special Motions To Strike
       Section 425.16, subdivision (f), provides a special motion to
strike may be filed within 60 days of the service of the complaint
or, “in the court’s discretion, at any later time upon terms it
deems proper.” (See Newport Harbor Ventures, LLC v. Morris
Cerullo World Evangelism (2018) 4 Cal.5th 637, 639 (Newport
Harbor) [“subject to the trial court’s discretion under
section 425.16, subdivision (f), to permit late filing, a defendant
must move to strike a cause of action within 60 days of service of
the earliest complaint that contains that cause of action”].) The
time limit on filing enables the trial court to resolve an “‘anti-
SLAPP claim at the outset of the litigation before the parties
have undertaken the expenses of litigation that begin to accrue
after the pleading stage of the lawsuit.’” (Platypus Wear, Inc. v.
Goldberg (2008) 166 Cal.App.4th 772, 783 (Platypus Wear);
see Hewlett-Packard Co. v. Oracle Corp. (2015) 239 Cal.App.4th
1174, 1188 (Hewlett-Packard).)
       Although Neufinck contends the trial court abused its
discretion by permitting the Fernandez defendants to file their
special motions to strike in late December 2019 targeting causes
of action Neufinck had originally pleaded in August 2019, he fails
to show, as he must, how allowing the modestly late motions was
in any way inconsistent with the purpose of section 425.16. (See
San Diegans for Open Government v. Har Construction, Inc.
(2015) 240 Cal.App.4th 611, 624 [court enjoys considerable




                                 15
discretion in determining whether to allow the late filing of a
special motion to strike].)
       “In determining whether to permit a late motion, the most
important consideration is whether the filing advances the anti-
SLAPP statute’s purpose of examining the merits of covered
lawsuits in the early stages of the proceedings. [Citations.]
Other relevant factors include the length of the delay, the reasons
for the late filing, and any undue prejudice to the plaintiff.”
(San Diegans for Open Government v. Har Construction, Inc.,
supra, 240 Cal.App.4th at p. 624; accord, Hewlett-Packard, supra,
239 Cal.App.4th at p. 1188.) When the Fernandez defendants
sought leave to file their motions, the case was just four months
old and not yet at issue; no hearings had occurred; and no
discovery had been propounded. And Neufinck points to no
prejudice he suffered as a result of the trial court’s order.
       Platypus Wear, supra, 166 Cal.App.4th 772, upon which
Neufinck relies, confirms the appropriateness of the trial court’s
exercise of discretion in this case. The defendant in Platypus
Wear was granted leave to file a special motion to strike almost
two years after having answered the operative complaint and
after completion of substantial discovery. By the time of the
hearing on the motion, the discovery cutoff date had passed and
trial was scheduled to begin in one week. (Id. at pp. 775-784.)
Our colleagues in Division One of the Fourth District held the
trial court had abused its discretion in permitting the late filing,
which undermined one of the basic purposes of the statute—
“prompt resolution of disputes before significant pretrial
discovery expenses are incurred.” (Id. at pp. 776, 784; see also
Hewlett-Packard, supra, 239 Cal.App.4th at pp. 1188-1189 [“A
late anti-SLAPP motion cannot fulfill the statutory purpose if it




                                 16
is not brought until after the parties have incurred substantial
expense. . . . As [] costs accumulate in the course of conventional
discovery and motion practice, the capacity of an anti-SLAPP
motion to satisfy the statutory purpose diminishes. And as the
utility of the motion diminishes, so does the justification for the
statute’s deviations from more conventional modes of disposition.
It is therefore to be expected that every case will come to a point
beyond which an anti-SLAPP motion simply cannot perform its
intended function”].) Here, in contrast, the special motion was
filed and heard before any discovery or other significant pretrial
expenses had been incurred. Far from undermining the purpose
of section 425.16, permitting the Fernandez defendants to
challenge Neufinck’s first amended complaint in December 2019
before additional litigation activity had occurred advanced the
fundamental goal of the statute.
       Neufinck’s additional argument that under Newport
Harbor, supra, 4 Cal.5th 637 it was error to permit the
Fernandez defendants to move to strike causes of action in an
amended complaint that were originally pleaded in the initial
complaint is equally flawed. As Neufinck states, the Supreme
Court in Newport Harbor held a defendant normally must move
to strike a cause of action “within 60 days of service of the
earliest complaint that contains that cause of action.” (Id. at
p. 640.) But the Court expressly provided that general rule was
“subject to the trial court’s discretion under section 425.16,
subdivision (f), to permit late filing.” (Ibid.) The Newport Harbor
Court was considering the potential for abuse if a defendant were
able to use the special motion to strike as a means to obtain
dismissal of claims in the middle of litigation. (Id. at p. 645.) To
minimize that problem, the Court held, “section 425.16,




                                 17
subdivision (f), should be interpreted to permit an anti-SLAPP
motion against an amended complaint if it could not have been
brought earlier, but to prohibit belated motions that could have
been brought earlier (subject to the trial court’s discretion to
permit a late motion).” (Ibid.) It was well within the trial court’s
discretion under section 425.16, subdivision (f), to permit the
Fernandez defendants to move to strike the causes of action in
the first amended complaint, filed less than three months after
the original complaint and prior to any motion practice or
discovery.
       Finally, although Neufinck questions the trial court’s
authority to grant an ex parte application for leave to file a
special motion to strike more than 60 days after service of the
complaint, given the trial court’s broad discretion under
section 425.16, subdivision (f), as well as the Legislature’s intent
to conserve resources by permitting an early examination of the
merits of a covered lawsuit, we are aware of no reason—and
Neufinck suggests none—that such leave cannot be sought
through an ex parte application.8 As for Neufinck’s contention
the Fernandez defendants failed to comply with California Rules
of Court, rule 3.1202(c), which requires an applicant for ex parte
relief to provide a declaration demonstrating the statutory basis
for granting relief ex parte—a procedural argument he made in
the trial court in his written opposition to the application—
Neufinck has failed to argue, let alone show, that omission was

8     Given the circumstances described in footnote 6, we have
serious doubt whether the Fernandez defendants required leave
of court to file their special motions to strike, but we need not
address that issue.




                                 18
prejudicial and would justify reversal of the trial court’s order
granting leave to file the special motions to strike. (See § 475
[“[n]o judgment, decision, or decree shall be reversed or affected
by reason of any error, ruling, instruction, or defect, unless it
shall appear from the record that such error, ruling, instruction,
or defect was prejudicial, . . . that a different result would have
been probable if such error, ruling, instruction, or defect had not
occurred or existed”]; Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th
780, 800 [judgment may be reversed only when, after considering
the entire record, “‘it is reasonably probable that a result more
favorable to the appealing party would have been reached in the
absence of the error’”].)
      3. The Trial Court Properly Struck the Cause of Action for
         Abuse of Process
         a. Step one: arising from protected activity
       “The common law tort of abuse of process arises when one
uses the court’s process for a purpose other than that for which
the process was designed. [Citations.] It has been ‘interpreted
broadly to encompass the entire range of “procedures” incident to
litigation.’” (Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056-1057
(Rusheen).) “To establish a cause of action for abuse of process, a
plaintiff must plead two essential elements: that the defendant
(1) entertained an ulterior motive in using the process and
(2) committed a willful act in a wrongful manner.” (Coleman v.
Gulf Ins. Group (1986) 41 Cal.3d 782, 792.) As to the
second element, there is no abuse of process if the process is used
for its proper purpose even though the person uses it for wrongful
and malicious motives. (Cantu v. Resolution Trust Corp. (1992)
4 Cal.App.4th 857, 886.)




                                 19
       Neufinck’s sixth cause of action for abuse of process is
based on allegations the Fernandez defendants knowingly filed
and thereafter relied on a falsified proof of service to request the
entry of Neufinck’s default in the unlawful detainer action, to
request entry of a default judgment and to request issuance of a
writ of possession against Neufinck. All those actions were
necessarily undertaken in furtherance of the exercise of the
constitutional right of petition, and the cause of action thus arose
from protected activity for purposes of the first step of the
section 425.16 analysis. (Booker v. Rountree (2007) 155
Cal.App.4th 1366, 1370 [“[a]buse of process claims are subject to
a special motion to strike”]; see ValueRock TN Properties, LLC v.
PK II Larwin Square SC LP (2019) 36 Cal.App.5th 1037, 1046
[section 425.16 protection for petitioning activities “includes the
filing of lawsuits, and statements and pleadings made in or in
preparation for civil litigation”]; see generally Rusheen, supra,
37 Cal.4th at p. 1065 [trial court properly granted anti-SLAPP
motion on an abuse of process claim arising from execution of a
default judgment procured through the filing of allegedly false
declarations of service].)9


9      Emphasizing that William Fernandez, Marcela Fernandez
and Melina Byrne contend they had nothing to do with
Neufinck’s lease and did not act as his landlord or property
manager (at most interpreting on occasion for their mother),
Neufinck contends, if they did nothing, they could not have
engaged in protected petitioning activity. Neufinck’s argument,
too clever by half, ignores his pleading’s verified allegations that
each of the defendants individually engaged in the activity at
issue in the sixth cause of action and acted in concert with each
other in doing so. “[A] defendant who denies engaging in the




                                 20
          b. Step two: probability of success on the merits
      Civil Code section 47, subdivision (b), establishes an
absolute privilege for communications made in a judicial
proceeding. “‘The usual formulation is that the privilege applies
to any communication (1) made in judicial or quasi-judicial
proceedings; (2) by litigants or other participants authorized by
law; (3) to achieve the objects of the litigation; and (4) that [has]
some connection or logical relation to the action.’ [Citation.] The
privilege ‘is not limited to statements made during a trial or
other proceedings, but may extend to steps taken prior thereto, or
afterwards.’” (Action Apartment Assn., Inc. v. City of Santa
Monica (2007) 41 Cal.4th 1232, 1241; accord, Jacob B. v. County
of Shasta (2007) 40 Cal.4th 948, 956.)
      One purpose of the litigation privilege is “to afford litigants
and witnesses free access to the courts without fear of being
harassed subsequently by derivative tort actions, to encourage
open channels of communication and zealous advocacy, to
promote complete and truthful testimony, to give finality to
judgments, and to avoid unending litigation.’ [Citation.] Another
purpose is to ‘promote[] effective judicial proceedings’ by


alleged conduct ‘may rely on the plaintiff’s allegations alone’ in
assessing whether the conduct at issue is protected activity.
[Citation.] That is because it is ‘[the] plaintiff’s complaint [that]
ultimately defines the contours of the claims.’ [Citation.] Not
allowing the defendant to rely on the allegations alone . . . ‘would
have the perverse effect of making anti-SLAPP relief unavailable
when a plaintiff alleges a baseless claim, which is precisely the
kind of claim that [the anti-SLAPP law] was intended to
address.’” (Abir Cohen Treyzon Salo, LLP v. Lahiji (2019)
40 Cal.App.5th 882, 888.)




                                 21
encouraging full communication with the courts.” (Jacob B. v.
County of Shasta, supra, 40 Cal.4th at p. 955.) “To further these
purposes, the privilege has been broadly applied. It is absolute
and applies regardless of malice. [Citations.] Indeed, the
privilege extends even to civil actions based on perjury.
[Citations.] ‘“The resulting lack of any really effective civil
remedy against perjurers is simply part of the price that is paid
for witnesses who are free from intimidation by the possibility of
civil liability for what they say.”’” (Id. at pp. 955-956.)
        All the activity targeted by Neufinck as an abuse of process
was absolutely privileged under Civil Code section 47,
subdivision (b), thereby precluding Neufinck from demonstrating
a probability of prevailing on the merits of this claim.
(See Rusheen, supra, 37 Cal.4th at p. 1058 [pleadings and process
in an unlawful detainer case are absolutely privileged]; Brown v.
Kennard (2001) 94 Cal.App.4th 40, 46-51 [demurrer properly
sustained to abuse of process cause of action because judgment
enforcement efforts taken through the judicial process of a writ of
execution, including subsequent act of levying on the writ, were
protected by the litigation privilege].) The trial court properly
granted the special motions to strike this cause of action.
      4. The Trial Court Erred in Striking the Cause of Action for
         Violating the RSO
      It is “unlawful for any landlord to demand, accept or retain
more than the maximum adjusted rent permitted pursuant to”
the RSO (Los Angeles Mun. Code, § 151.04). A landlord in
violation of this provision “shall be liable in a civil action to the
person from whom such payment is demanded, accepted or
retained” for damages of three times the amount of the excess
rent. (Los Angeles Mun. Code, § 151.10, subd. A.) The RSO also




                                 22
requires residential landlords to pay annual interest on tenant
security deposits held for at least one year and permits a tenant
to bring an action against the landlord to recover unpaid interest
“in a court of the appropriate jurisdiction including, but not
limited to, small claims court.” (Los Angeles Mun. Code,
§ 151.06.02, subds. B, G.)
       The fourth cause of action alleged the Fernandez
defendants violated the RSO by proposing unilateral changes to
the lease that were effectively rent increases10 and by failing to
pay annual interest on Neufinck’s security deposit. Although
through boilerplate pleading this cause of action incorporates
allegations relating to the unlawful detainer action and other
protected petitioning activity, only Fernandez’s alleged
unprotected activities provide the basis for this claim—proposed
changes to the lease that Neufinck characterizes as attempts to
take “housing services” away from him without corresponding
reductions in rent and the alleged failure to pay interest on
Neufinck’s security deposit. This conduct (whether action or
inaction) was not undertaken in furtherance of the Fernandez


10    The RSO defines a rent increase as “[a]n increase in rent or
any reduction in housing services where there is not a
corresponding reduction in the amount of rent received.”
(Los Angeles Mun. Code, §§ 151.01, 151.02.) Neufinck contends
Fernandez’s notices of changes to the lease’s provision permitting
him to maintain his pet tortoises and its attorney fee clause
constituted reductions in “housing services”—benefits and
privileges connected with the occupancy of his rental unit—
without corresponding reductions in rent and were, therefore,
unlawful rent increases. (Los Angeles Mun. Code, §§ 151.02;
151.04.)




                                23
defendants’ speech or petitioning rights.11 Because the
Fernandez defendants failed to make the required first-step
showing, the special motion to strike the fourth cause of action
should have been denied.
      5. The Trial Court Erred in Striking the Remaining Causes
         of Action in Their Entirety Rather Than Striking Only
         Those Allegations of Protected Activity Serving as the
         Bases for Relief
      As discussed, in his first amended complaint Neufinck
alleged three general categories of wrongful conduct:
Fernandez’s efforts to evict Neufinck including the unlawful
detainer action and the necessary notices preceding it,
purportedly to allow Fernandez to charge a new tenant rent at
the current market rate; Fernandez’s unilateral efforts to modify
the terms of Neufinck’s lease, characterized as a reduction in
housing services, without a corresponding decrease in his rent;
and Fernandez’s unlawful collection of excessive rent due to her
failure to credit him for interest earned by his security deposit.
Neufinck incorporated all three categories of alleged wrongful
conduct into each of his seven causes of action.
      The first category—communications in anticipation of an
unlawful detainer action, the lawsuit itself and efforts to enforce
the default judgment—constitutes protected petitioning activity
under section 425.16, subdivision (e). Filing and prosecuting a
lawsuit and service of required prelitigation notices are core


11     Neither the trial court nor the Fernandez defendants in
their respondents’ brief attempt to explain how the acts that
allegedly violated the RSO constituted protected activity within
the meaning of section 425.16, subdivision (e).




                                 24
petitioning activities. (See Newport Harbor Offices & Marina,
LLC v. Morris Cerullo World Evangelism (2018) 23 Cal.App.5th
28, 45 [“[a]n unlawful detainer action and service of notices
legally required to file an unlawful detainer action are protected
activity within the meaning of section 425.16”]; Feldman v. 1100
Park Lane Associates (2008) 160 Cal.App.4th 1467, 1479-1480
[“[s]ervice of a three-day notice to quit was a legally required
prerequisite to the filing of the unlawful detainer action”].) Other
communications made in expectation of or during the prosecution
of the unlawful detainer action, even if not required, are likewise
protected activities. (See Flatley v. Mauro (2006) 39 Cal.4th 299,
322, fn. 11 [statements made in preparation for or in anticipation
of bringing an action that is contemplated in good faith and
under serious consideration fall within the ambit of
section 425.16]; see also Rohde v. Wolf (2007) 154 Cal.App.4th 28,
35 [“statements, writings and pleadings in connection with civil
litigation are covered by the anti-SLAPP statute”].)
       The other two categories of wrongful acts alleged by
Neufinck—Fernandez’s attempts to modify Neufinck’s lease and
collection of rent in violation of the RSO—however, are not
conduct in furtherance of the exercise of constitutionally
protected speech or petitioning activity. (See Oviedo v. Windsor
Twelve Properties, LLC (2012) 212 Cal.App.4th 97, 110-111
[cause of action based on allegation of illegal rent increase does
not arise from conduct in furtherance of defendant’s rights of
petition or free speech]; Delois v. Barrett Block Partners (2009)
177 Cal.App.4th 940, 949-951 [causes of action for breach of an
agreement and related tortious activity do not arise from
protected speech or petitioning activity]; Santa Monica Rent
Control Bd. v. Pearl Street, LLC (2003) 109 Cal.App.4th 1308,




                                25
1317-1318 [suit by rent control board against landlord alleging
illegal rent increase was not subject to special motion to strike].)
       Accordingly, we must analyze, as the trial court should
have, each of the remaining causes of action and determine which
act or set of acts—protected or unprotected—supply a basis for
relief before turning to the second step of the section 425.16
analysis and deciding whether Neufinck’s claims based on
protected activity have the requisite degree of merit to survive
the motions. (See Bonni, supra, 11 Cal.5th at p. 1010; Baral,
supra, 1 Cal.5th at p. 395; see also Park, supra, 2 Cal.5th at
p. 1063 [to determine whether a claim arises from protected
activity, we “consider the elements of the challenged claim” and
whether the defendant’s activities “supply those elements”].)
          a. Breach of contract
       “[T]he elements of a cause of action for breach of contract
are (1) the existence of the contract, (2) plaintiff’s performance or
excuse for nonperformance, (3) defendant’s breach, and (4) the
resulting damages to the plaintiff.” (Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 821.)
       Neufinck alleged the Fernandez defendants breached his
lease agreement by engaging in a fraudulent scheme to force him
to leave and by demanding and collecting monies to which they
were not lawfully entitled under the terms of the lease. Either
set of acts arguably supports a cause of action for breach of
contract. The first category of alleged wrongful conduct involving
the attempt to evict Neufinck is protected petitioning activity
within the meaning of section 425.16, subdivision (e), and, as held
in Rusheen, supra, 37 Cal.4th at page 1058 (and discussed in
connection with Neufinck’s abuse of process cause of action), is
absolutely privileged under Civil Code section 47, subdivision (b).




                                  26
The motions to strike the first cause of action were properly
granted to that extent.
      But the second set of allegations does not implicate
protected activities. Regardless of Neufinck’s likelihood of
success,12 the motions should have been denied insofar as
Neufinck alleged the attempts to collect excessive rent or to
change the terms of his lease violated the lease agreement.
         b. Breach of the implied covenant of good faith
       Every contract contains an implied covenant of good faith
and fair dealing that “‘neither party will do anything which will
injure the right of the other to receive the benefits of the
agreement.’” (Kransco v. American Empire Surplus Lines Ins. Co.
(2000) 23 Cal.4th 390, 400.) This implied covenant is “read into
contracts ‘in order to protect the express covenants or promises of
the contract, not to protect some general public policy interest not
directly tied to the contract’s purpose.’” (Carma Developers
(Cal.), Inc. v. Marathon Development California, Inc. (1992)
2 Cal.4th 342, 373; see Wolf v. Walt Disney Pictures & Television
(2008) 162 Cal.App.4th 1107, 1120 [“the implied covenant will
only be recognized to further the contract’s purpose”].)
       Neufinck asserted his second cause of action as a protective
measure, realleging the same grounds as his breach of contract
cause of action and seeking damages for breach of the implied
covenant “to the extent that . . . any of the wrongs alleged in the
First Cause of Action . . . do not constitute a technical breach of

12    The interest arrears totaled less than $18 by 2019.
Fernandez declared that in 2016 she had offered to pay Neufinck
the interest due on his and his previous cotenant’s security
deposit, and Neufinck had told her to “pay it later.”




                                27
any of the plain terms of the contract at issue.” Accordingly, the
same analysis applies to this cause of action. To the extent
predicated on the Fernandez defendants’ prelitigation and
litigation activities, the second cause of action arises from
protected activity that is absolutely privileged under Civil Code
section 47, subdivision (b). However, because it is also based on
the Fernandez defendants’ alleged improper actions in seeking to
collect excessive rent or unilaterally modify the terms of the
lease, the motions to strike should have been granted only as to
the protected allegations in the cause of action.
         c. Breach of the implied covenant of quiet enjoyment
       Civil Code section 1927 provides, “An agreement to let upon
hire binds the letter to secure to the hirer the quiet possession of
the thing hired during the term of the hiring, against all persons
lawfully claiming the same.” “In recent years, the covenant of
quiet enjoyment has been expanded, and in this state, for
example, it insulates the tenant against any act or omission on
the part of the landlord, or anyone claiming under him, which
interferes with a tenant’s right to use and enjoy the premises for
the purposes contemplated by the tenancy. [Citations.]’
[Citations.] [¶] It is not necessary to show that the landlord
acted with the subjective intent to compel the tenant to leave the
property or deprive the tenant of quiet enjoyment. [Citation.]
There is a ‘presumption that a landlord intends the natural and
probable consequences of his acts; and where the acts of the
landlord effectively deprive the tenant of the use and enjoyment
of the premises, the intent to evict is implied from the character
of the acts done.’” (Nativi v. Deutsche Bank National Trust Co.
(2014) 223 Cal.App.4th 261, 291-292.)




                                 28
       An alleged breach of the covenant of quiet enjoyment that,
as here, does not result in a wrongful constructive or actual
eviction is a breach of contract. (Bevis v. Terrace View
Partners, LP (2019) 33 Cal.App.5th 230, 250-251; Ginsberg v.
Gamson (2012) 205 Cal.App.4th 873, 898-902; cf. Andrews v.
Mobile Aire Estates (2005) 125 Cal.App.4th 578, 590 [“a tenant
may elect to ‘stand upon the lease, remain in possession and sue
for breach of contract damages’”].) Like the first two causes of
action, Neufinck’s additional claim of breach of the lease
agreement is predicated on both protected and privileged activity
(the use of judicial processes to attempt to evict him) and
unprotected activity (the attempted unilateral changes in lease
terms, including the prohibition of his keeping his emotional
support tortoise) not subject to a special motion to strike. The
trial court erred in granting the Fernandez defendants’ motions
to strike the entire cause of action.
          d. Intentional infliction of emotion distress
       A cause of action for intentional infliction of emotional
distress exists when there is “‘“‘(1) extreme and outrageous
conduct by the defendant with the intention of causing, or
reckless disregard of the probability of causing, emotional
distress; (2) the plaintiff’s suffering severe or extreme emotional
distress; and (3) actual and proximate causation of the emotional
distress by the defendant’s outrageous conduct.”’”’ [Citations.] A
defendant’s conduct is ‘outrageous’ when it is so ‘“‘extreme as to
exceed all bounds of that usually tolerated in a civilized
community.’”’ [Citation.] And the defendant’s conduct must be
‘“‘intended to inflict injury or engaged in with the realization that
injury will result.’”’” (Hughes v. Pair (2009) 46 Cal.4th 1035,
1050-1051.) “Whether behavior is extreme and outrageous is a




                                 29
legal determination to be made by the court, in the first
instance.” (Faunce v. Cate (2013) 222 Cal.App.4th 166, 172;
accord, Chang v. Lederman (2009) 172 Cal.App.4th 67, 87; Fowler
v. Varian Associates, Inc. (1987) 196 Cal.App.3d 34, 44.)
      Neufinck’s fifth cause of action alleged the Fernandez
defendants’ outrageous conduct involved “knowingly engaging in
a systematic scheme to force Mr. Neufinck to vacate the premises
by, among other things, unilaterally attempting to change the
terms of the lease not once, but three times; demanding via the
3 day notice that Mr. Neufinck cease parking his vehicle in the
location to which he had been assigned and provided by the
owner defendants; ignoring Mr. Neufinck’s compliance with said
3 day notice; flaunting the statutory regulations governing
evictions; demanding money from Mr. Neufinck to which the
owner defendants were not lawfully entitled; engaging in unfair
and unlawful business practices; and by violating ordinances,
regulations, and other laws [capital letters, boldface and
underlying omitted].”13 The alleged outrageous conduct—the so-
called systematic scheme—thus involved both protected and
unprotected actions.
      Once again, to the extent Neufinck alleged the Fernandez
defendants’ litigation-related activities constituted the
intentional infliction of emotional distress, that portion of the
claim arises from protected activity; and the actions are
absolutely privileged. But the allegations concerning
nonprotected activity, including the proposed change in lease

13    In a separate paragraph Neufinck alleged the process
server had acted in an outrageous manner by falsifying the proof
of service in the unlawful detainer action.




                               30
terms that would have prohibited Neufinck from keeping his
emotional support tortoise, survive, as does this cause of action.
The special motions to strike the fifth cause of action were
properly granted only as to the protected aspects of Neufinck’s
claim.
          e. Violation of the UCL
       The UCL prohibits, and provides civil remedies for, unfair
competition, which it defines as “any unlawful, unfair or
fraudulent business act or practice.” (Bus. & Prof. Code,
§ 17200.) Written in the disjunctive, the UCL establishes “three
varieties of unfair competition—acts or practices which are
unlawful, unfair, or fraudulent.” (Cel-Tech Communications, Inc.
v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 180
(Cel-Tech); accord, Kasky v. Nike, Inc. (2002) 27 Cal.4th 939, 949.)
       The unlawful prong requires a violation of underlying law
or a statutory violation. (See Korea Supply Co. v. Lockheed
Martin Corp. (2003) 29 Cal.4th 1134, 1143 [the “unlawful” prong
of the UCL “‘borrows’ violations from other laws by making them
independently actionable as unfair competitive practices”].) The
fraudulent prong requires a plaintiff to show that “‘“‘members of
the public are likely to be deceived’”’” by the defendant’s
practices. (In re Tobacco II Cases (2009) 46 Cal.4th 298, 312.)
The “unfair” prong authorizes a cause of action if the plaintiff can
demonstrate the objectionable act, while not unlawful, is “unfair”
within the meaning of the UCL. (Cel-Tech, supra, 20 Cal.4th at
p. 182.) Outside the commercial context of a plaintiff who claims
to have suffered injury from a direct competitor, “a business
practice is ‘unfair’ if (1) the consumer injury is substantial; (2) the
injury is not outweighed by any countervailing benefits to
consumers or competition; and (3) the injury could not reasonably




                                  31
have been avoided by consumers themselves.” (Klein v. Chevron
U.S.A., Inc. (2012) 202 Cal.App.4th 1342, 1376.)
       In his UCL cause of action Neufinck alleged the Fernandez
defendants engaged in unlawful and unfair business acts and
practices by violating various laws and regulations, including the
RSO and Civil Code sections 1927, which codifies the common
law rule that a lease agreement contains a covenant of quiet
enjoyment, and 1950.5, regulating the treatment of the security
deposit made with a rental agreement for residential property.
Neufinck additionally alleged that “the entirety” of the
Fernandez defendants’ “actions, statements and representations,
as alleged in this First Amended Complaint, constitute unfair
trade practices that have the capacity to deceive consumers and
do in fact deceive consumers.”
       As these allegations demonstrate, Neufinck’s UCL cause of
action is in large part derivative of his third cause of action for
breach of the implied covenant of quiet enjoyment, the
fourth cause of action for violation of the RSO and the fifth cause
of action for intentional infliction of emotional distress. As
discussed, portions of the claims for breach of the covenant of
quiet enjoyment and intentional infliction of emotional distress
arise from the Fernandez defendants’ protected and privileged
activity (the prelitigation and litigation activity involving the
unlawful detainer action); other aspects of those claims, as well
as the cause of action for violation of the RSO, involve
unprotected activity. Accordingly, the motions to strike should
have been granted only to those portions of the seventh cause of
action based on the Fernandez defendants’ conduct related to the
prosecution of the unlawful detainer action.




                                32
                          DISPOSITION
       The judgment in favor of the Fernandez defendants and the
order granting their special motions to strike are reversed. The
cause is remanded with directions to the trial court to enter a
new order granting the Fernandez defendants’ special motions to
strike the sixth cause of action for abuse of process, denying the
motions directed to the fourth cause of action for violations of the
RSO, and granting the motions in part as to the first cause of
action for breach of contract, the second cause of action for breach
of the implied covenant of good faith and fair dealing, the third
cause of action for breach of the covenant of quiet enjoyment, the
fifth cause of action for intentional infliction of emotional distress
and the seventh cause of action for violation of the UCL to the
extent those causes of action are based on protected litigation
activity as indicated in this opinion. The parties are to bear their
own costs on appeal.




                                            PERLUSS, P. J.

      We concur:



            SEGAL, J.



            FEUER, J.




                                  33